t c summary opinion united_states tax_court jane anne jeffries petitioner v commissioner of internal revenue respondent docket no 10063-99s filed date jane anne jeffries pro_se angeligue m neal for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioner’s federal_income_tax in the amount of dollar_figure respondent disallowed petitioner’s deduction of dollar_figure for expenses claimed on a schedule c profit or loss from business on the grounds that petitioner did not engage in an activity for the purpose of making a profit an automatic_adjustment was made this court must decide whether petitioner engaged ina tutoring activity for profit within the meaning of sec_183 some of the facts in this case have been stipulated and are so found petitioner resided in los angeles california at the time she filed her petition during petitioner was employed as a teacher with the los angeles unified school district lausd she earned wages of dollar_figure petitioner taught at richland elementary_school richland as a teacher at richland petitioner taught first grade students from january through date and third and fourth grade students from september through date on her federal_income_tax return for petitioner claimed deductions for an alleged activity she called conversation with connection cwc in the alleged activity cwc petitioner claimed she tutored students not at or from richland about the use of computers the year at issue was the second year that petitioner’s tax returns reflected the alleged activity called cwc petitioner owned a condominium located pincite n market street apt inglewood california she alleged she operated cwc from that condominium during petitioner did not maintain a roster syllabus or any other documentation to show who the students were who were purported clients of cwc there was no documentation for the lessons that were allegedly taught to them during petitioner did not maintain a log or other documentation of any hours she spent on cwc petitioner did not obtain a business license for cwc she did not maintain any business books_and_records for cwc petitioner did not maintain a separate business checking account for cwc she did not advertise the services available through cwc petitioner reported gross_receipts and losses for cwc on her federal individual income_tax returns for the tax years through as follows gross_receipts tax_year reported loss claimed --oq- dollar_figure --q- --q- big_number --q- big_number petitioner did not charge her alleged students because she said they could not afford to pay when asked when she could make a profit petitioner answered i expected to make a profit when i could be working with people who could afford to pay for my services she further stated i intended to have a business called conversation with connection it will be when i retire from the school district petitioner is not retired from the school district petitioner deducted on her schedule c expenses which were personal expenses not deductible under sec_262 she deducted moneys paid to a handyman to paint her house she deducted moneys paid for a carpet delivered to her house she deducted a gift a membership in the screen actor’s guild to a friend’s daughter she deducted payments to a person who repaired her personal automobile she deducted payments for assistance during a funeral thus petitioner’s use of her schedule c allowed her to claim deductions for many nondeductible personal expenses sec_183 disallows any deductions attributable to activities not engaged in for profit except as provided under sec_183 a taxpayer need not have a reasonable expectation of profit however the facts and circumstances must demonstrate that he or she entered into the activity or continued the activity with the actual and honest objective of making a profit 88_tc_464 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs the taxpayer's objective to make a profit must be analyzed by looking at all the surrounding facts dreicer v commissioner supra pincite these facts are given greater weight than the taxpayer’s mere statement of intent id sec_1_183-2 income_tax regs provides a nonexclusive list of relevant factors which should be considered in determining whether the taxpayer has the requisite profit objective the factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and any elements indicating personal pleasure or recreation sec_1_183-2 income_tax regs these factors are not applicable or appropriate in every case 86_tc_360 petitioner did not carry on a business in a businesslike fashion she had no books_or_records no records of students and no business plans she had no gross_receipts she could not make a profit because she did not charge for the alleged services she admitted that she intended to go into business after she retired there is no credible_evidence that she spent time on this activity petitioner has a history of substantial losses with no prospect for any gain petitioner deducted personal expenses nondeductible under sec_262 on her schedule c upon a review of the facts in the record we conclude that petitioner did not engage in the cwc activity with an actual and honest objective of making a profit and that under sec_183 she is not entitled to claim the deductions in issue respondent’s determination is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
